Citation Nr: 1824719	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  16-47 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

2. Whether new and material evidence has been received to reopen a claim for service connection for bilateral sensorineural hearing loss.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from January 1978 to September 1980.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claims currently on appeal.

A notice of disagreement (NOD) was received in May 2015, a statement of the case (SOC) was issued in September 2016, and a substantive appeal (VA Form 9) was received in September 2016 in which the Veteran did not request a Board Hearing.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. By an October 2010 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss and tinnitus; he was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's decision within one year; nor was new and material evidence received within a year.

3.  Additional evidence received since the RO's October 2010 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 2010 rating decision to deny service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for bilateral hearing loss and tinnitus.  38 U.S.C. §§ 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus were originally denied in an October 2010 rating decision because the Veteran's service records did not show hearing loss, there was no evidence of a diagnosis of bilateral hearing loss or tinnitus within one year of service, and the etiology opinion of record weighed against finding a nexus between the Veteran's bilateral hearing loss and tinnitus and service.  The Veteran did not initiate an appeal of these denials, and they became final.

Since the October 2010 rating decision, the Veteran has submitted an article entitled "Adding insult to injury: cochlear nerve degeneration after 'temporary' noise-induced hearing loss" by S. Kujawa, M.D., and M. C. Liberman (2009).  The abstract of this article notes that:

Postexposure recovery of threshold sensitivity has been assumed to indicate reversal of damage to delicate mechano-sensory and neural structures of the inner ear and no persistent or delayed consequences for auditory function.  Here, we show, using cochlear functional assays and confocal imaging of the inner ear in mouse, that acoustic overexposures causing moderate, but completely reversible, threshold elevation leave cochlear sensory cells intact, but cause acute loss of afferent nerve terminals and delayed degeneration of the cochlear nerve.... This primary neurodegeneration should add to difficulties hearing in noisy environments, and could contribute to tinnitus, hyperacusis, and other perceptual anomalies commonly associated with inner ear damage.

This article is new in that it was not of record at the time of the prior rating decision.  It is material in that it presents evidence that supports the concept of delayed-onset hearing loss and tinnitus.  Therefore, the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened; to this extent, the claim is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened; to this extent, the claim is granted.


REMAND

The Board finds a remand of these claims is necessary in order to complete additional development.

In the April 2018 Informal Hearing Presentation, the Veteran's representative sets forth arguments in regard to the adequacy of the September 2010 VA audiological examination, and contends that posttraumatic stress disorder (PTSD) has an impact on tinnitus and thus, the Veteran's service-connected PTSD may have an impact on his tinnitus.  The Board will afford the Veteran another VA opinion for purposes of considering the newly raised secondary service connection theory of entitlement and the article entitled "Adding insult to injury: cochlear nerve degeneration after 'temporary' noise-induced hearing loss" by S. Kujawa, M.D., and M. C. Liberman (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please obtain copies of records pertaining to any relevant treatment the Veteran has received at the Huntsville, Alabama VA Treatment Center since September 2010, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

2. Please obtain a VA opinion in regard to the bilateral hearing loss and tinnitus claims.  The examiner should review the Veteran's claims file and this fact should be noted in the accompanying medical report.

The examiner is asked to provide an opinion on the following:

(a) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to his in-service military noise exposure?

Please address whether delayed onset hearing loss or tinnitus may be associated with the Veteran's in-service noise exposure.  In this regard, please address the Veteran's representative's contention that the findings of the 2005 (2006) IOM report are outdated and do not reflect the current scientific knowledge, research, and studies of the medical community on delayed onset hearing loss, and that Dr. Kujawa's work set forth in the article entitled "Adding insult to injury: cochlear nerve degeneration after 'temporary' noise-induced hearing loss" by S. Kujawa, M.D., and M. C. Liberman (2009) is "generally accepted as the current state of the art."

(b) Is it at least as likely as not (50 percent or greater probability) that any tinnitus has permanently progressed at an abnormally high rate (aggravated) due to his service-connected posttraumatic stress disorder?  Please review the internet articles referenced by the Veteran's representative in support of the claim.  See https://www.ncbi.nlm.nih.gov/pubmed/18056879 and https://journals.lww.com/thehearingjournal/Fulltext/2013/01001/PTSD_plus_Tinnitus_Make_Everyday_Noise_Tough_to.3.aspx.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


